Appeal by the defendant from a judgment of the Supreme Court, Kings County (Marrus, J.), rendered June 19, 1989, convicting him of robbery in the second degree, upon a jury verdict and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s claim that the court erred in failing to give an alibi charge is unpreserved for appellate review (see, CPL 470.05 [2]; People v Cadorette, 56 NY2d 1007; People v Lassiter, 161 AD2d 669; People v Howard, 153 AD2d 903) and in light of the overwhelming evidence of defendant’s guilt, we decline to reach this issue in the exercise of our interest of justice jurisdiction (see, CPL 470.15 [6]).
The sentence imposed by the court was not excessive under the circumstances (see, People v Suitte, 90 AD2d 80; People v Lassiter, supra). We have examined the defendant’s remaining contentions and find them to be without merit. Thompson, J. P., Bracken, Lawrence and Eiber, JJ., concur.